DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 106, 110, 112, and 116, found in Figure 1 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen, R (WO 2015/150810 A1).
With regards to claim 1, Hansen discloses a system (page 6 line 32 - page 7 line 6), comprising: an ultrasonic probe (page 6 line 32 - page 7 line 6) including a plurality of ultrasonic transducers (inherent in the performing of several measurements along adjacent lines where the adjacent lines may be parallel); and an ultrasonic controller (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6) including one or more processors (page 7 line 4) in electrical communication with the ultrasonic probe (inherent, page 6 line 32 - page 7 line 6), the ultrasonic controller being configured to generate one or more driving signals operative to cause the plurality of ultrasonic transducers to generate respective ultrasonic waves (inherent, page 4 line 10-20 and page 4 line 33 - page 5 line 8); wherein a combination of ultrasonic waves is an ultrasonic waveform having one or more characteristics specified by the one or more driving signals (inherent, page 4 line 33 - page 5 line 8); and wherein the ultrasonic controller is further configured to change the one or more driving signals to adjust at least one characteristic of the ultrasonic waveform (page 4 line 10-20 and page 4 line 33 - page 5 line 8).
With regards to claim 2, Hansen discloses the controller being configured to change the one or more driving signals to adjust at least one characteristic of the ultrasonic waveform during an ultrasonic inspection (inherent in the recitation of the adjustable characteristics of the transmitted pulses, column 4 line 10 - column 5 line 8).
With regards to claim 3, Hansen discloses the at least one characteristic being an amplitude of the ultrasonic waveform at page 4 line 10.
With regards to claim 4, Hansen discloses the at least one characteristic being a time duration of the ultrasonic waveform at page 5 lines 18-19.
With regards to claim 5, Hansen discloses the at least one characteristic being a center frequency of the ultrasonic waveform at page 4 lines 11-12.
With regards to claim 6, Hansen discloses the at least one characteristic being a number of cycles of the ultrasonic waveform at page 4 lines 12-13.
With regards to claim 8, Hansen discloses the at least one characteristic being an amplitude and a frequency of the ultrasonic waveform at page 4 line 33 - page 5 line 8 and the controller being further configured to change the one or more driving signals (inherent) to maintain a constant amplitude and vary the frequency over time is inherent in the system disclosed as Hansen discloses individually adjusting the amplitude and frequency of the transmitted pulses to perform the desired imaging.
With regards to claim 9, Hansen discloses method of non-destructive testing (abstract, inherent in the medical imaging being performed) comprising: generating, by an ultrasonic controller, one or more first driving signals (inherent, page 4 line 10-20 and page 4 line 33 - page 5 line 8); emitting, by a plurality of ultrasonic transducers (inherent in the performing of several measurements along adjacent lines where the adjacent lines may be parallel), respective first ultrasonic waves in response to receipt of one or more first driving signals (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6), wherein a combination of the first ultrasonic waves is a first ultrasonic waveform having one or more characteristics specified by the one or more first driving signals (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6); generating, by the ultrasonic controller (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6), one or more second driving signals (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6); and emitting, by the plurality of ultrasonic transducers (inherent in the performing of several measurements along adjacent lines where the adjacent lines may be parallel), respective second ultrasonic waves in response to receipt of the one or more second driving signals (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6), wherein a combination of the second ultrasonic waves is a second ultrasonic waveform having at least one characteristic that is adjusted with respect to the first ultrasonic waveform (inherent in the recited multiple characteristics that are adjustable, page 4 lines 10-20, page 4 line 33 -page 5 line 8, and page 6 line 32 - page 7 line 6).
With regards to claim 10, Hansen discloses generating the first and second driving signals such that the first ultrasonic waveform transitions to the second ultrasonic waveform during an ultrasonic inspection (medical examination IS an ultrasonic inspection of a body, Hansen transitions to the second ultrasonic waveform by transmitting intermediate transmit pulses between the first and second ultrasonic waveform (image pulse).
With regards to claim 11, Hansen discloses the at least one characteristic comprising an amplitude at page 4 line 10.
With regards to claim 12, Hansen discloses the at least one characteristic being a time duration at page 5 lines 18-19.
With regards to claim 13, Hansen discloses the at least one characteristic being a center frequency at page 4 lines 11-12.
With regards to claim 15, Hansen discloses the at least one characteristic being an amplitude and a frequency at page 4 line 10 - page 5 line 8 and wherein the amplitude the first and second ultrasonic waveforms are approximately the same and the frequency of the first and second ultrasonic waveforms are different time is inherent in the system disclosed as Hansen discloses individually adjusting the amplitude and frequency of the transmitted pulses to perform the desired imaging.

Claim(s) 1-4, 7, 9,11-12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 2006/0293595 A1) (hereafter Clark).
With regards to claim 1, Clark discloses a system (Figure 4), comprising: an ultrasonic probe (409) including a plurality of ultrasonic transducers (inherent in the ultrasound imaging system disclosed in paragraph [0002]; and an ultrasonic controller (signal generator 407 in combination with signal processor 413) including one or more processors (413) in electrical communication with the ultrasonic probe (409), the ultrasonic controller (407, 413) being configured to generate one or more driving signals operative to cause the plurality of ultrasonic transducers to generate respective ultrasonic waves (signal generator 407); wherein a combination of ultrasonic waves is an ultrasonic waveform (inherent) having one or more characteristics specified by the one or more driving signals (401 - waveform characteristics are selected by the user); and wherein the ultrasonic controller is further configured to change the one or more driving signals to adjust at least one characteristic of the ultrasonic waveform (waveforms “adjusted” based upon criteria selected by user in 401).
With regards to claim 2, Clark discloses the controller being configured to change the one or more driving signals to adjust at least one characteristic of the ultrasonic waveform during an ultrasonic inspection (Pulse Width Modulation, paragraphs [0019] - [0021]).
With regards to claim 3, Clark discloses the at least one characteristic being an amplitude of the ultrasonic waveform in paragraphs [0018]-[0021].
With regards to claim 4, Clark discloses the at least one characteristic being a time duration of the ultrasonic waveform in paragraphs [0018]-[0021].
With regards to claim 7, Clark discloses the at least one characteristic being an amplitude and a duration of the ultrasonic waveform (paragraphs [0018]-[0025]) and wherein the controller is further configured to change the one or more driving signals to concurrently adjust the amplitude and duration of the ultrasonic waveform (paragraphs [0021] - [0024]).
With regards to claim 9, Clark discloses a method of non-destructive testing (paragraphs [0018] - [0028]), comprising: generating, by an ultrasonic controller (signal generator 407 with signal processor 413), one or more first driving signals (408); emitting, by a plurality of ultrasonic transducers (409, inherent in the ultrasound imaging system disclosed in paragraph [0002]), respective first ultrasonic waves in response to receipt of one or more first driving signals (410), wherein a combination of the first ultrasonic waves is a first ultrasonic waveform (inherent) having one or more characteristics specified by the one or more first driving signals (inherent, paragraphs [0018] - [0025]); generating, by the ultrasonic controller (407, 413), one or more second driving signals (inherent in the ultrasound imaging system disclosed); and emitting, by the plurality of ultrasonic transducers (409), respective second ultrasonic waves (410) in response to receipt of the one or more second driving signals, wherein a combination of the second ultrasonic waves is a second ultrasonic waveform having at least one characteristic that is adjusted with respect to the first ultrasonic waveform (paragraphs [0018]-[0025]).
With regards to claim 11, Clark discloses the at least one characteristic being an amplitude in paragraph [0021].
With regards to claim 12, Clark discloses the at least one characteristic being a time duration in paragraph [0021].
With regards to claim 14, Clark discloses the at least one characteristic being an amplitude and a duration (paragraphs [0018]-[0025]) and wherein the amplitude and duration of the second ultrasonic waveform concurrently differ from the amplitude and duration of the first ultrasonic waveform (paragraphs [0018]-[0021).
With regards to claim 17, Clark discloses receiving, by the plurality of ultrasonic transducers (409), a third ultrasonic waveform resulting from reflection of the first ultrasonic waveforms from a target (410); and generating the one or more second driving signals based upon the third ultrasonic waveform (paragraphs [0018]-[0025]); wherein at least a portion of the amplitude of the second ultrasonic waveform is reduced as a function of time with respect to the first ultrasonic waveform (paragraphs [0018]).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 16, the prior art of record fails to teach and/or suggest a method of non-destructive testing comprising, in combination with the other recited steps, comprising selecting the center frequency by: emitting, by the plurality of ultrasonic transducers, the first ultrasonic waveform having a first center frequency; receiving, by the plurality of ultrasonic transducers, a third ultrasonic waveform resulting from reflection of the first ultrasonic waveforms from a target; measuring, by the ultrasonic controller, an amplitude of the third ultrasonic waveform; emitting, by the plurality of ultrasonic transducers, the second ultrasonic waveform having a second center frequency; receiving, by the plurality of ultrasonic transducers, a fourth ultrasonic waveform resulting from reflection of the second ultrasonic waveforms from the target; measuring, by the ultrasonic controller, an amplitude of the fourth ultrasonic waveform; selecting, by the ultrasonic controller, the center frequency as first center frequency when the amplitude of the third ultrasonic waveform is greater than the amplitude of the fourth ultrasonic waveform; and selecting, by the ultrasonic controller, the center frequency as second center frequency when the amplitude of the fourth ultrasonic waveform is greater than the amplitude of the third ultrasonic waveform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshihara (DE 10 2005 008 490 B4) discloses an ultrasonic diagnostic apparatus 
Yoshihara et al. (JP 2005237503 A) discloses an ultrasonic diagnostic equipment with a variable delay, amplitude, or pulse width of the transmission signal.
 Kondo et al. (JP 2006247061 A) discloses an ultrasonic diagnostic apparatus with a variable center frequency or pulse length of the transmission signal.
Someda et al. (US 9,689,974 B2) discloses an image forming method using ultrasound and aberration correction method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855